Citation Nr: 1822585	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS).

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to increased ratings for lumbar spine disability currently rated as 20 percent prior to May 2015 and 10 percent effective from May 2015.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Shantrel Nicks, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to April 1992 and from February 2003 and October 2003.  He also had periods of Reserve duty.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The August 2009 rating decision, in part, assigned a 30 percent rating to the service-connected IBS; continued the 50 percent rating for PTSD; and denied TDIU.

The January 2010 rating decision continued a 20 percent rating for service-connected lumbar spine disability.  Subsequent to this rating, a May 2015 rating decreased the rating to 10 percent, effective in May 2015.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the overall amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  In this case, no reduction notification procedures were undertaken, but the Board finds that none were required, as the overall compensation paid to the Veteran remained at 90 percent.  See 38 C.F.R. § 3.105 (e); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.

The increased rating claim pertaining to IBS is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be notified if any action, on his part, is required.


FINDING OF FACT

The Veteran's IBS is severe and manifested in diarrhea, or alternating diarrhea and constipation, with abdominal distress.


CONCLUSION OF LAW

A rating in excess of 30 percent for IBS is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.114, Diagnostic Code (Code) 7319 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §3.102, 4.3.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, in August 2009 the RO increased the rating for service-connected IBS to 30 percent.  Although the Veteran did not appeal the rating, the RO apparently included this in the appeal since he claims he is unemployable due in part to his service-connected IBS; and TDIU is on appeal.  

The relevant evidence is a VA examination.  During the June 2009 VA examination, the Veteran reported no change in his weight. Current symptoms were reported as nausea every other day and vomiting two to three times per week in the morning.  Constipation was reported two times per week with small ball-shaped fecal matter that is hard to evacuate.  Diarrhea was reported to occur five times per week with loose watery stools four to five times per day.  He reported that the loose stools are associated with abdominal pain located periumbilically with distressing cramps.  The Veteran reported that the cramps and pain last from two to ten minutes and was not associated with the constipation.  He reported that he currently uses Metamucil two times per day and Pepto Bismol one teaspoon three times per week.  He reported that he is on no other treatment.  Examination revealed the Veteran to be well developed and nourished with bowel sounds that are normal.  There were no organomegaly masses or tenderness.  Rectal exam found normal tone with no staining of his shorts with an empty vault.  There was no rectal mass.

In August 2017, the Veteran testified that his symptoms are continuous.  He stated that there are no other diagnoses associated with his IBS.

The Veteran is currently rated under Code 7319, which provides that a (maximum) 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Code 7319.  Because this is the maximum schedular rating for IBS pursuant Code 7319, a higher rating cannot be assigned under that Code. 

The Board has considered whether the Veteran would have been entitled to a higher rating under a different Code.  A higher rating under Code 7323 for ulcerative colitis is not warranted because the treatment records do not reveal severe colitis with numerous attacks a year and malnutrition, with health only fair during remissions, or pronounced colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  Although the Veteran's IBS symptoms (diarrhea, constipation and abdominal distress) are contemplated by Code 7319 and considered severe, his symptoms did not include overall effects on his general health such that they warrant a severe or pronounced rating under Code 7323.  Accordingly, the IBS symptoms are properly addressed under Code 7319, and-although the Board acknowledges the severity of the Veteran's disability and its limiting nature-the claim for an increased rating in excess of 30 percent must be denied.
ORDER

A rating in excess of 30 percent IBS is denied.


REMAND

Relevant to the remaining claims, the Board finds that remand is necessary in order to provide the Veteran with contemporaneous examinations.  Indeed, during the August 2017 hearing, the Veteran reported that his PTSD and lumbar spine disabilities have increased in severity.

With regards to PTSD, he testified that he experiences, in part, severe anger, he isolates himself, he now neglects his appearance, and he gets into physical altercations with family members.

With regards to the lumbar spine disability, the Veteran testified that he is no longer able to bend his back, and that he experiences flare-ups monthly and he indicates that he is on bedrest at least every other month.

The Board observes that it has been over two years since the Veteran was officially examined for his PTSD and lumbar spine disabilities.  Consequently, as noted, the Board concludes that contemporaneous examinations are needed in order to make an informed decision regarding his current level of functional impairment and adequately evaluate his current level of disability for his service-connected PTSD and lumbar spine.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Relevant to the TDIU claim, the Board notes the TDIU issue is "inextricably intertwined" with the resolution of the increased PTSD and lumbar spine rating claims on appeal here, and therefore, it must be fully decided prior to adjudication of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate all outstanding PTSD and lumbar spine treatment records since March 2017.

2.  Notify the Veteran that he may submit additional lay statements from himself and other individuals who have first-hand knowledge as to the nature, extent and severity of his PTSD and lumbar spine symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new VA examination to evaluate his PTSD.  The electronic folder should be made available to the respective examiner for review before the examination.  All indicated tests and studies should be conducted at the respective examination.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new VA examination to evaluate his lumbar spine disability.  The electronic folder should be made available to the respective examiner for review before the examination. All indicated tests and studies should be conducted at the respective examination.

5.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

6.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC, and provide an opportunity to respond.  The case should then be returned to the Board of further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


